Citation Nr: 0025153	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-08 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to August 8, 1996 for 
a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from October 1950 
to September 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from what is considered to be a decision of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  The procedural background of the case is discussed 
below.


REMAND

An April 1997 rating decision granted service connection for 
PTSD, effective August 8, 1996, the date of receipt of the 
initial claim for service connection for PTSD.  A 10 percent 
evaluation was assigned.

After additional medical evidence was submitted, the RO 
entered a rating decision in November 1997 confirming and 
continuing the 10 percent evaluation for PTSD.  Thereafter, 
in December 1997, the veteran submitted a timely notice of 
disagreement (NOD) with the assignment of a 10 percent 
evaluation for PTSD.  A statement of the case (SOC) was 
issued in January 1998.  The veteran then perfected his 
appeal as to entitlement to a rating in excess of the 10 
percent evaluation for PTSD by submitting a VA Form 9 
(substantive appeal) in March 1998.

A memorandum, dated April 2, 1998, relates that a conference 
was held between a VA decision review officer (DRO) and the 
veteran's representative.  The memorandum states that 
decision review officer and the veteran's representative 
reviewed the evidence and agreed that it was supportive of a 
50 percent disability evaluation for PTSD.  The veteran then 
provided a statement, dated in April 1998, stating that he 
was satisfied with a 50 percent evaluation now assigned for 
PTSD and requesting to withdraw his appeal.  A rating 
decision, dated April 9, 1998 and signed by the DRO, assigned 
a 50 percent evaluation for PTSD, effective August 8, 1996.

Added to the claims folder in June 1998 was a statement which 
the veteran had submitted to his representative.  In that 
statement, he noted that, "I have come to the conclusion 
that we should appeal the effective date of my claim."  In 
effect, he argued that service connection for PTSD should 
have been granted, effective from November 1953, when he 
tried to get psychiatric help, or at least, effective from 
1981, when VA recognized the existence of PTSD.  The Board 
considers the veteran's statement to be a claim for an 
earlier effective date of an award of service connection for 
PTSD.

The RO issued an SOC in August 1998 which addressed an issue 
identified as the effective date of PTSD evaluated as 50 
percent disabling.  After discussing evidence relating to the 
nature and extent of PTSD, the SOC provided reasons and bases 
explaining the decision to assign a 50 percent evaluation for 
PTSD, effective August 8, 1996.  The SOC is considered 
defective for two reasons:  First, it was issued prior to a 
rating decision denying entitlement to an earlier effective 
date of award of service connection for PTSD prior to August 
8, 1996, and prior to receipt of a timely NOD with such a 
decision; second, it did not explain the basis for the denial 
of an earlier effective date of award of service connection 
for PTSD, but instead discussed rating criteria for 
entitlement to a 50 percent rating and 70 percent rating.

A VA Form 9 was received from the veteran in March 1999.  In 
identifying the relief sought, he stated, "effective date of 
increase of PTSD."  

Additional medical evidence was received in March 1999, 
subsequent to the RO's receipt of VA Form 9.  Thereafter, a 
September 1999 rating decision confirmed and continued the 50 
percent evaluation for PTSD.  

The veteran's local representative, in a statement dated in 
September 1999, provided argument on the veteran's behalf.  
The representative identified the issue presented for review 
as follows:  Entitlement to an earlier effective date than 
August 8, 1996, for the granting of service connection for 
PTSD.  

Having reviewed the procedural background of this case, the 
Board determines that the veteran's June 1998 statement is 
actually an initial claim for an earlier effective date for a 
grant of service connection for PTSD prior to August 8, 1996.  
Further, the Board determines that the March 1999 VA Form 9 
constitutes a timely NOD with an inadequate and poorly 
articulated RO decision reflected only by an August 1998 SOC.  
Accordingly, the issue of an earlier effective date for a 
grant of service connection for PTSD prior to August 8, 1996 
is the proper subject of this appeal and is the issue which 
is listed on the title page of this decision.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should readjudicate the issue 
of an effective date prior to August 8, 
1996, for a grant of service connection 
for PTSD.  Thereafter, if the benefit 
sought is not granted, a proper statement 
of the case should be provided the 
appellant and his representative and that 
SOC should completely explain the issue 
deemed to be the subject of a notice of 
disagreement.  

2.  After the development requested above 
has been completed, and if and only if 
the veteran submits a VA Form 9 or its 
equivalent, in order to perfect an appeal 
as to the issue listed on the title page 
of this decision, the case should be 
returned to the Board for continuation of 
appellate review.  

No action is required of the appellant until notified.  The 
purpose of this remand is to ensure due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


